Citation Nr: 1538715	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased ratings for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy, rated as noncompensable as of August 1, 2008, and as 30 percent disabling effective September 4, 2009, to include restoration of a 100 percent rating effective August 1, 2008.

2.  Entitlement to a 50 percent disability rating since January 9, 2008, for a mood disorder claimed as recurrent major depression.

3. Entitlement to increased ratings for a mood disorder claimed as recurrent major depression, rated as 30 percent disabling prior to January 9, 2008, and 50 percent disabling since January 9, 2008.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to June 2004 with five months and eight days of prior active service, to include service from August 2001 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2012, the Board remanded the claims regarding increased ratings for Cushing's syndrome and a mood disorder for further development.

The Board's review includes the paper and electronic records.

As discussed below, the Board is granting a 50 percent disability rating for a mood disorder claimed as recurrent major depression effective January 9, 2008, the date of claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim and therefore must consider whether a rating in excess of 30 percent prior to January 9, 2008, for a mood disorder claimed as recurrent major depression is warranted.

At a July 2012 VA mental-disorders examination, the Veteran reported that she has been receiving Social Security disability benefits since 2007 due to her physical and mental disabilities.  She has raised the issue of entitlement to TDIU.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As discussed below, the Board is restoring the 100 percent disability rating for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy effective August 1, 2008.  Although the Board is restoring a 100 percent disability rating for that disorder, the TDIU claim is not rendered moot because there remains a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2014); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nonetheless, in view of the decision of the United States Court of Appeals for Veterans Claims (the Court) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel  precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.

In light of the above, the issues are as stated on page one of this decision.

The issues of entitlement to service connection for a headache disorder as secondary to service-connected mood disorder and Cushing's syndrome and entitlement to service connection for a neurological disorder of the lower extremities as secondary to service-connected Cushing's syndrome have been raised by the record in July 2008 and November 2009 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for a mood disorder claimed as recurrent major depression, rated as 30 percent disabling prior to January 9, 2008, and 50 percent disabling since January 9, 2008, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the May 2008 rating decision, the RO reduced the disability rating for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy from 100 percent to zero percent effective August 1, 2008.

2.  The RO's May 2008 rating decision was made without consideration of pertinent law and regulations.

3.  The evidence is equipoise as to whether the mood disorder claimed as recurrent major depression has been manifested since January 8, 2008, by occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy from 100 to zero percent effective August 1, 2008, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 7907 (2014).

2.  Resolving doubt in the Veteran's favor, a 50 percent disability rating effective January 8, 2008, for the mood disorder claimed as recurrent major depression is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9435 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a 100 percent disability rating for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  Service connection for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy was granted effective March 22, 2005, and a 100 percent disability rating was assigned effective March 22, 2005.  At the time of the effective date of the reduction - August 1, 2008 - the 100 percent disability rating was in effect for less than four years.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Analysis

In a December 17, 2007, letter, the Veteran was informed of a proposed reduction in the rating assigned to Cushing's syndrome.  She was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in May 2008, implementing the proposed reduction, effective from August 1, 2008.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The RO made a determination that there was an improvement in the disability.  The RO, however, did not make a specific determination that there is an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  Moreover, although the RO included 38 C.F.R. §§ 4.1, 4.2, and 4.10 in a February 2009 statement of the case, the RO did not apply 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13, or Schafrath.  

The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  In this regard, the June 2008 rating decision and the February 2009 statement of the case reflects that the RO only considered a December 2006 VA examination report.  The RO did not consider a February 2008 VA examination report and an April 2008 addendum to that examination report in its analysis even though the RO listed the 2008 VA examination report and addendum as evidence of record.  Moreover, the RO did not consider a September 2005 VA examination report.  Therefore, the RO did not ascertain based upon review of the entire recorded history of the Cushing's syndrome whether the evidence reflects an actual change in the disability and whether the December 2006 VA examination report is based upon a thorough examination.  Brown, 5 Vet. App. at 421.  These requirements for evaluation of the complete medical history of the claimant's disability operate to protect claimants against adverse decisions based on a single incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the disability.  Schafrath, 1 Vet. App. at 594.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Id.  In light of the foregoing, the Board concludes that restoration of a 100 percent evaluation for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy is warranted.

Mood disorder claimed as recurrent major depression

The requirements of the VCAA have been met to the extent necessary to assign a 50 percent disability rating for the mood disorder effective January 9, 2009.  Given the decision below, a detailed explanation of the extent VA complied with the Act is unnecessary.  Although the Board in the remand below is directing the AOJ to obtain VA treatment records, including one dated January 4, 2012, the evidence of record is sufficient to determine whether a 50 percent disability rating effective January 9, 2009, is warranted for the mood disorder.

Governing law and regulations

In March 2007, the RO granted service connection for a mood disorder.  The RO assigned a 30 percent rating effective August 21, 2006.  On January 9, 2008, the RO received a statement that the Board construes as a claim for an increased rating for the mood disorder.

A mood disorder not otherwise specified is evaluated under the general rating formula for mental disorders.  Under those criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Global Assessment of Functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).
 
Global Assessment of Functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Analysis

As for flattened affect, in a July 2008 statement a VA doctor indicated that the Veteran did not have blunt, flat, of inappropriate affect.  Similarly, a July 2012 VA examiner specifically noted that the claimant did not have a flattened affect.  In contrast, a September 2009 VA examiner described her affect as constricted.  VA treatment records dated from January 2009 to September 2011 reveal that the affect has been described as shallow, blunt, restricted, and constricted.  In light of the conflicting findings, the evidence is at least in equipoise as to whether the claimant has had a flattened affect since January 9, 2008.

With regard to difficulty in understanding complex commands, in the July 2008 statement the VA doctor noted that the Veteran had difficulty thinking or concentrating.  More specifically, the doctor described her abilities to remember work-like procedures, to understand and remember detailed instructions, to carry out detailed instructions as extremely limited.  While the July 2012 VA examiner specifically noted that the Veteran did not have difficulty in understanding complex commands, the evidence is in equipoise as to whether the claimant has had difficulty in understanding complex commands since January 9, 2008.

As to memory impairment, in the July 2008 statement a VA doctor indicated that the Veteran had short-, intermediate- and long-term memory impairment.  In particular, the doctor described her abilities to abilities to remember work-like procedures and to understand and remember detailed instructions as extremely limited and described her ability to understand and remember very short and simple instructions as markedly limited.  On the other hand, the September 2009 VA examiner described her remote, recent, and immediate memories as normal, and the July 2012 VA examiner specifically noted that the Veteran did not have impairment for short- and long-term memory.  In light of the conflicting findings, the evidence is in equipoise as to whether the appellant has had impairment of short- and long-term memory since January 9, 2008.

Regarding impaired judgment, the September 2009 VA examiner indicated that the Veteran understands outcome of behavior.  The July 2012 VA examiner specifically noted that the Veteran did not have impaired judgment.  VA treatment records from January 2008 to September 2011, however, reflect that the judgment was variously described as good, fair, and impaired.  In light of the conflicting findings, the evidence is in equipoise as to whether the claimant has had impaired judgment since January 9, 2008.

As for disturbance of motivation and mood, in the July 2008 statement a VA doctor reported that the Veteran had mood disturbance.  The September 2009 VA examiner reported that an example of the effects of the appellant's lack of impulse control was that she breaks house objects when angry.  The July 2012 VA examiner stated that the claimant has disturbances of motivation and mood.  The evidence is at least in equipoise as to whether the Veteran has had disturbances of motivation and mood since January 9, 2008.

With regard to difficulty in establishing and maintaining effective work and social relationships, in the July 2008 statement a VA doctor noted that most aspects of maintaining concentration and persistence, social interaction, and adaptation were extremely limited.  The July 2012 VA examiner stated that the claimant has difficulty in establishing and maintaining effective work and social relationships.  The evidence is at least in equipoise as to whether the Veteran has had difficulty in establishing and maintaining effective work and social relationships since January 9, 2008.

While there has been no evidence of any of the following - circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and ; impaired abstract thinking - the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  In addition, while the September 2009 VA examiner assigned a Global Assessment of Functioning (GAF) score of 55, the July 2012 VA examiner assigned a GAF score of 50-55.  VA treatment records dated from November 2009 to June 2011 reveal that the GAF score ranged from 65 to 55.  Although the September 2009 VA examiner described the occupational and social impairment as being controlled by continuous medication, the July 2012 VA examiner described the occupational and social impairment as being manifested by reduced reliability and productivity.

In short, the evidence is equipoise as to whether the mood disorder claimed as recurrent major depression has been manifested since January 9, 2008, by occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, a 50 percent disability rating since January 8, 2008, for the mood disorder is warranted.

The Board does not have to address extra-schedular consideration since the issue of entitlement to a rating in excess of 50 percent since January 9, 2008, for the mood disorder is being remanded.


ORDER

Restoration of a 100 percent evaluation for Cushing's syndrome with macronodular adrenal disease status post laparoscopic adrenalectomy is granted effective August 1, 2008, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent disability rating for the mood disorder claimed as recurrent major depression is granted effective January 9, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Since the Veteran is receiving Social Security disability benefits, the AOJ should obtain all records from the Social Security Administration pertaining to her claim for disability benefits.

The July 2012 VA mental-disorders examination report reveals that the examiner reviewed a VA psychology note dated January 4, 2012.  Although the AOJ obtained VA treatment records in June 2012, those records do not contain the VA psychology note dated January 4, 2012.  Moreover, the search regarding those records did not specify that psychiatric or psychology records should be obtained.  Thus, the AOJ should obtain all VA treatment records from January 2007 to the present.

Given the passage of time since the July 2012 VA examination, the Veteran should be afforded a new VA examination.

With regard to the entitlement to TDIU, as noted above the claimant has raised the issues of entitlement to service connection for a headache disorder as secondary to service-connected mood disorder and Cushing's syndrome and entitlement to service connection for a neurological disorder of the lower extremities as secondary to service-connected Cushing's syndrome.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred because the above-mentioned service-connection issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the AOJ has not provided the Veteran a formal application for her claim of entitlement to TDIU.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a formal application for her claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for her psychiatric disorder and residual scar from a pancreatic fistula and obtain any identified records.  Regardless of the claimant's response, obtain all records from the VA Caribbean Healthcare System from January 2007 to the present.

3.  Obtain all records from the Social Security Administration pertaining to a claim for disability benefits filed by the appellant.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issues of entitlement to service connection for a headache disorder as secondary to service-connected mood disorder and Cushing's syndrome and entitlement to service connection for a neurological disorder of the lower extremities as secondary to service-connected Cushing's syndrome.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if she perfects an appeal thereto.

5.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of her mood disorder.  

The claims folder must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a mood disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AOJ must adjudicate the issues on appeal - entitlement to increased ratings for a mood disorder claimed as recurrent major depression, rated as 30 percent disabling prior to January 9, 2008, and 50 percent disabling since January 9, 2008; and entitlement to TDIU based on the service-connected disabilities other than Cushing's syndrome.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


